                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANIBAL RODRIGUEZ, et al.,                           Case No. 20-cv-04688-RS (AGT)
                                                        Plaintiffs,
                                   8
                                                                                             ORDER DENYING MOTION TO SEAL
                                                  v.                                         PORTIONS OF JOINT LETTER BRIEF
                                   9

                                  10     GOOGLE LLC,                                         Re: Dkt. No. 104
                                                        Defendant.
                                  11

                                  12          Google hasn’t persuaded the Court that “specific prejudice or harm will result” if the
Northern District of California
 United States District Court




                                  13   confidential business information appearing in the parties’ joint letter brief is publicly disclosed.

                                  14   Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002). The

                                  15   motion to seal this information is denied.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 10, 2021

                                  18
                                  19
                                                                                                     ALEX G. TSE
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
